— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 23, 1974, which reversed the decision of a referee overruling the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective November 10, 1973 because he left his employment without good cause by provoking his discharge. Although the original decision was based on the now discredited theory of provoked discharge, the board’s modification thereof to a finding of misconduct was amply warranted on the record before it. Testimony, exhibits and claimant’s own admissions provided overwhelming evidentiary support for the board’s factual determination that claimant was the aggressor in striking a coworker and its conclusion that such action rose to the level of misconduct should not be disturbed (cf. Matter of James [Levine], 34 NY2d 491). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Main and Larkin, JJ., concur.